10/15/2021
            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           OP 21-0395                                                         Case Number: OP 21-0395


                                                                                 i
                                                                             =       .'.   Pr .:-. I   1 7'
                                                                         [


L.B. individually and on behalf of D.B., a Minor,
                                                                             OCT 15 2021
             Plaintiff and Appellant,                                  Bowen Greenvvood
                                                                     Clerk of Supreme Court
                                                                        S.t te of Montana

      v.
                                                                      ORDER
UNITED STATES OF AMERICA; BUREAU OF
INDIAN AFFAIRS; DANA BULLCOMING,
agent of the Bureau of Indian Affairs sued in his
individual capacity,

             Defendants and Appellees.



       Jennifer H. Weddle of Denver, Colorado, has petitioned for permission to appear pro hac
vice before this Court in the above-entitled cause.
       Having reviewed the application and having determined that, as required by our
Rules for Admission to the Bar of Montana, Petitioner is currently in good standing
with another state jurisdiction in which Petitioner is admitted to the practice of law,
Montana counsel listed in the application is in good standing with the State Bar of
Montana, and this is the first appearance of Petitioner and the third appearance of Petitioner's
firm under the pro hac vice rules, with good cause showing under Rule VI(C),
       IT IS HEREBY ORDERED that the application ofJennifer H. Weddle to appear pro hac
vice in the above-entitled cause is GRANTED.
       The Clerk is directed to provide copies of this order to Jennifer H. Weddle, to all counsel
of record in this appeal, and to the State Bar of Montana.
      DATED this G-day of October, 2021.

                                                   For the Court,




                                                  By
                                                                 Chief Justice